Citation Nr: 1506591	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  14-34 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for glaucoma and left eye blindness.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the claims file.  

The Board's current review of the claims file reveals that the issues of service connection for glaucoma and left eye blindness, hypertension, and diabetes mellitus are before the Board based on applications to reopen previously denied claims.  As such, the initial consideration is whether new and material evidence has been received in order that the Board can consider the underlying merits of these claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to obtain records of VA and private treatment reported by the Veteran.  The claims file currently contains records of treatment from the San Diego VA Medical Center (VAMC) dated through November 2012, but the Veteran testified during the December 2014 hearing that he has also received treatment for the disabilities on appeal at the Manila VAMC.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Complete records from the Manila VAMC and records from the San Diego VAMC dated after November 2012 must be obtained and associated with the claims file.  In addition it appears there may be additional Federal Records at the Naval Medical Center in San Diego (Balboa).  

The Veteran and his wife also testified that he has received treatment with several private physicians from the 1980s to the present.  VAMC clinical records indicate treatment with a private primary care provider (identified as Dr. Masilungan in National City, California) and a private eye doctor in the 1980s.  The claims file contains some treatment records from these facilities, but these records are incomplete.  Upon remand, efforts should be made to obtain the Veteran's complete records of private treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete medical records from the San Diego VAMC for the period beginning November 2012 and all medical records from the Manila VAMC.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Obtain the Veteran's complete medical records from the San Diego Naval Medical Center.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  Contact the Veteran and request that he execute release forms to authorize VA to obtain complete medical records from Dr. Renato Masilungan in National City, CA, Dr. Ricardo Liwag at the Cavite Medical Center, the physician who performed his glaucoma surgery in the 1980s, and any other private physicians who have treated the disabilities on appeal.  

If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians and facilities.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

4.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a SSOC before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

